Citation Nr: 0824439	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for maxillary 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease right knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1984 and December 1985 to September 1991. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and February 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In June 2006, the veteran submitted additional evidence to 
the Board.  As a waiver of initial RO review was also 
submitted, the Board will consider the additional evidence 
with this appeal.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the veteran disagreed with an October 
2006 denial of a total disability rating based on 
unemployability.  A statement of the case was issued in 
January 2008, but a timely substantive appeal was not 
received.  Thus, the Board lacks jurisdiction over this 
issue.  38 C.F.R. §§ 20.200, 20.302.


FINDINGS OF FACT

1.  The veteran's maxillary sinusitis produces no more than 1 
or 2 incapacitating episodes per year necessitating prolonged 
antibiotic treatment (lasting 4 to 6 
weeks), or 3 to 6 non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting. 

2.  The veteran's right knee disability does not manifest 
recurrent subluxation or lateral instability, flexion limited 
to 15 degrees or extension limited to 20 degrees. 

3.  The veteran's left knee disability does not manifest 
recurrent subluxation or lateral instability, flexion limited 
to 15 degrees or extension limited to 20 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2007). 
 
2.  The criteria for a rating in excess of 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2007).
 
3.  The criteria for a rating in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in May and November 2004 letters, issued prior 
to the decisions on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for an increased rating, including 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disabilities.  The letters also advised the veteran as to 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  March 2006 letters informed the veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of severity of the disability, and the effect that worsening 
has on his employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  The letter further advised the veteran of the 
evidence needed to establish an effective date.  The veteran 
was provided with the applicable rating schedule criteria in 
the January 2006 statements of the case.   The claims were 
last readjudicated in August 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records, VA 
examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing statements and 
hearing testimony regarding the severity of his disability 
and the impact on employment and daily life.  Thus, the 
veteran had actual knowledge of what was needed to establish 
higher ratings.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Sinusitis

The veteran contends that his service-connected sinusitis 
should receive a thirty percent disability rating because he 
has been prescribed corticosteroid nasal inhalant. 
 
According to the rating criteria, a 10 percent rating 
requires 1 or 2 incapacitating episodes of chronic maxillary 
sinusitis per year which necessitate prolonged antibiotic 
treatment (lasting 4 to 6 weeks), or 3 to 6 non-
incapacitating episodes of chronic maxillary sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  The next higher evaluation of 30 percent 
necessitates evidence of 3 or more incapacitating episodes 
per year of chronic maxillary sinusitis necessitating 
prolonged antibiotic treatment (lasting 4 to 6 weeks), or 
more than 6 non-incapacitating episodes of chronic maxillary 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  Regulations further 
prescribe that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2007). 

The veteran testified concerning his sinusitis during an 
April 2008 Travel Board hearing held at the Albuquerque RO.  
The veteran testified that he was prescribed a steroid spray 
and that he tends to use a saline solution instead.  The 
veteran further testified that he is generally treated with 
antibiotics, three pills a day for twelve days, between 3 and 
4 times a year.  The veteran testified that he had been on 
antibiotics two times during the previous year.  
 
VA medical records dating from October 2002 to August 2006 
reflect episodic treatment for sinusitis.  During February 
2004, the veteran reported that he had increased facial 
pressure for the previous two weeks with very dry mucus 
membranes.  He also complained that the steroid nasal spray 
did not help.  A 
March 2004 treatment record indicated the veteran had chronic 
maxillary sinusitis/allergies.  A December 2004 treatment 
note indicated the veteran had 
a two week history of green nasal discharge and low grade 
fever of 99 degrees.  The veteran had bilateral maxillary 
sinus tenderness on physical examination.  During January 
2006, the veteran was seen because he had facial pain, bloody 
green-yellow nasal discharge, a low grade fever at home, and 
a cough producing white phlegm.  During May 2006, the veteran 
was treated for a sinus infection.  

A general VA examination dated June 2006 indicates that the 
veteran reported sinus infections 4 or 5 times per year.  At 
the time of the examination, the veteran had nasal symptoms 
including difficulty breathing through his nose, congestion 
and rinorrhea with sinus symptoms.  The examiner indicated 
that the veteran had inflamed and boggy turbanites with 90 
percent obstruction on the right side and 80 percent 
obstruction on the left side.  The Board notes that the 
veteran is receiving a separate 10 percent disability rating 
for enlarged nasal turbanites with resulting obstruction 
under Diagnostic Code 6502.  See 38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different 
diagnoses is to be avoided). 

During a December 2004 VA ear, nose and throat examination, 
the veteran indicated that he had purulent discharge from his 
nose two times per year for which he was treated with 
antibiotics.  The veteran did not describe chronic sinus 
problems but instead episodes of headache and facial pressure 
approximately two times per year.  The veteran also indicated 
when there was a decrease in barometric pressure, the veteran 
felt pressure behind his eyes and over his brows.  The 
examiner indicated the veteran had not had any periods of 
incapacitation requiring bed rest or treatment by a physician 
during the previous year.  The veteran stated he had a new 
job beginning June 2004 and had not missed any work at this 
job.  The examiner indicated that the inferior turbinates 
were enlarged, causing an obstruction of 40 percent in each 
nostril.  A CT scan was performed of the veteran's sinuses.  
Results included a normal brain parenchyma; normal orbits; a 
small retention cyst on the floor of the left maxillary 
sinus, otherwise they were well aerated with no mucosal 
thickening or fluid.  The examiner diagnosed the 
aforementioned turbanites as well as a small retention cyst 
in the left maxillary sinus with no sinusitis currently 
present.

Recent treatment records, examination reports, and the 
veteran's own testimony indicate only episodic treatment, 
with antibiotic medication, for non-incapacitating episodes 
of sinusitis which occur less than six times per year.  The 
recent medical records do not show incapacitating episodes of 
sinusitis as defined by the regulation, nor do the records 
show the frequency of non-incapacitating episodes of 
sinusitis as required for a higher rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2007). 
 
The preponderance of the evidence is against the veteran's 
claim for an increased rating for chronic maxillary 
sinusitis.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
 
Bilateral Knee Conditions

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

The veteran is service connected for degenerative joint 
disease of both knees.  Degenerative or traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints or joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (2007). 

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).
 
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5257, a 10 percent evaluation may be 
assigned for slight recurrent subluxation or lateral 
instability.  When moderate, a 20 percent evaluation may be 
assigned, and when severe, a 30 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's bilateral knee disabilities do 
not more closely approximate the criteria for an evaluation 
in excess of 20 percent.  In support of this finding, the 
Board notes the following evidence of record.
 
A VA examination conducted in June 2004 indicates that there 
has been no history of a dislocation or recurrent subluxation 
of either knee.  The veteran reported his symptoms were on a 
daily basis and there were no flare-ups.  He veteran reported 
that he could not walk more than a quarter mile without knee 
pain, particularly his left knee.  On physical examination, 
the veteran's left knee showed moderate swelling.  There was 
tenderness over the joint line medially and laterally.  Range 
of motion of the left knee was extension to 0 degrees with 
terminal pain, and flexion to 80 degrees with pain starting 
at 46 degrees.  Passive flexion was to 124 degrees.  After 
repetitive motion of the left knee the range of motion was 
extension to 0 degrees with terminal pain, and flexion from 0 
to 64 degrees with pain starting at 46 degrees.  The 
increased limitation of range of motion in the veteran's left 
knee after repetitive motion was due to pain.  The McMurray's 
test was negative and there was no instability.  

The veteran's right knee showed mild swelling.  There was 
tenderness over the medial and lateral joint lines.  Range of 
motion of the right knee was flexion from 0 to 90 degrees 
with pain starting at 76 degrees of flexion.  Extension was 
to 0 degrees without pain.  Passive flexion increased motion 
to 122 degrees.  Following repetitive motion of the right 
knee, range of motion was extension to 0 degrees with 
terminal pain, and flexion from 0 to 94 degrees with pain 
starting at 84 degrees.  McMurray's test was negative and 
there was no instability.  The veteran's gait showed him 
limping and favoring both knees, the left more than the 
right.  The 
x-ray report indicated that the veteran had mild medial 
compartment degenerative joint disease bilaterally with small 
superior patellar traction spurs noted with no acute process.  

A June 2006 general VA examination indicated that the veteran 
had pain, stiffness, limited motion and swelling bilaterally 
in his knees.  The veteran indicated that he had severe 
flare-ups every 2 to 3 weeks, lasting 1 or 2 days.  

Various VA medical treatment notes indicate that the veteran 
complained of bilateral knee problems.  An August 2004 
treatment note indicates the veteran was complaining of 
constant bilateral knee pain.  The veteran indicated he had 
problems with walking, sitting for more than 30 minutes and 
tying his shoes.  The veteran was walking with an antalgic 
gait pattern without any assistive device.  A November 2004 
equipment note indicated the veteran received a cane.  A 
December 2004 treatment note indicated that the veteran he 
was experiencing bilateral knee pain.  During June 2005, the 
veteran had bilateral knee crepitus, pain laterally in his 
right patella, pain with pressure on tracking, no medial 
joint line tenderness, no erythema or warmth bilaterally, and 
bilateral edema of 1+ to mid-shin.  

The evidence shows that the range of motion of the veteran's 
knees, including any limitation of motion due to pain, has 
been at the noncompensable level throughout the appeal.  
SeeDeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the 20 
percent evaluation assigned clearly takes into consideration 
the veteran's complaints of pain and functional impairment, 
and a higher evaluation is not shown based on limitation of 
motion.  As a compensable rating is not warranted under 
Diagnostic Codes 5260 or 5261 with respect to either knee, it 
therefore follows that a separate rating for both limitation 
of extension and flexion of each knee is not warranted.  See 
VAOPGCPREC 9-2004.  Moreover, the Board notes that there has 
been no objective evidence of recurrent subluxation or 
lateral instability to warrant separate ratings under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for knee disabilities.  After review, however, 
the Board observes that no other diagnostic code provides for 
a higher rating based on the evidence of record.

Extraschedular Consideration

The Board has also considered whether the veteran's right or 
left knee disabilities or sinusitis presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the veteran's knees or sinusitis.  
Here, the veteran's knee disabilities are manifested by 
limitation of motion and pain causing functional impairment, 
which symptoms are adequately addressed by the rating 
schedule provisions governing evaluation of the knees.  The 
rating schedule also provides for additional and/or more 
severe symptoms than currently shown by the evidence.  
Likewise, his sinusitis is manifested by nonincapacitating 
sinusitis, and the rating schedule provides for evaluations 
based upon such symptoms as well as for more severe symptoms.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   
 

ORDER

Entitlement to an increased rating for maxillary sinusitis, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for degenerative joint 
disease right knee, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased rating for degenerative joint 
disease left knee, currently evaluated as 20 percent 
disabling, is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


